                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RAY ANTHONY WARD,                                 )
     ID # 633106,                                 )
            Plaintiff,                            )
vs.                                               )   No. 3:16-CV-3307-N
                                                  )
THE STATE OF TEXAS, et al.,                       )
          Defendants.                             )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment, the plaintiff’s claims against the State of

Texas, for habeas relief, and for monetary damages against the judges in their official and individual

capacities will be dismissed with prejudice under 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i).

His remaining claims against the defendants, including any claims for declaratory and injunctive

relief against them in their official capacities, will be dismissed with prejudice as frivolous under

§§ 1915A(b)(1) and 1915(e)(2)(B)(i) until he satisfies the conditions in Heck v. Humphrey, 512 U.S.

477 (1994).

       SIGNED this 29th day of March, 2019.




                                               UNITED STATES DISTRICT JUDGE
